DETAILED ACTION
Drawings
1.	The drawings were received on 12/4/2020.  These drawings are acceptable.
Claim Objections
2.	Claim 1 is objected to because of the following informalities: 
Claim 1 recites “A caliper for an opposed-piston disc brake, comprising” that should be changed to --A caliper for an opposed-piston disc brake, the caliper comprising— in order to clarify that the claimed invention is a caliper and not a disc brake.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein axially outer end portions of the center bridges are connected to the outer cylinder portions on the radially outer side, and the center bridges which are adjacent to each other in the circumferential direction are connected 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke (DE 214775) in view of Crippa et al (US 2013/0020155) and further in view of Bass et al (US 2009/0071767).
As per claim 1, Funke discloses a caliper (6) for an opposed-piston disc brake, comprising: 

an outer body (Fig. 1) which is disposed on an axially outer side of the rotor and includes two or more outer cylinder portions (Upper row, right side, Fig. 1, 2; Page 3, ¶4) on the radially outer side and two or more outer cylinder portions (Lower row, right side, Fig. 1, 2; Page 3, ¶4) on the radially inner side in two stages (Fig. 2) in the radial direction; 
a rotation-in side connecting portion (Fig. 1) and a rotation-out side connecting portion (Fig. 1) which are disposed at an outer side in the radial direction than an outer circumferential edge of the rotor (Fig. 1), and connect both circumferential end potions of the inner body and both circumferential end portions of the outer body (Fig. 1); and 
a center bridge (Pad support pin, Fig. 1) which is disposed between the rotation-in side connecting portion and the rotation-out side connecting portion in a circumferential direction and are disposed at the outer side in the radial direction than the outer circumferential edge of the rotor (Fig. 1), and connects a circumferentially intermediate portion (Fig. 1) of the inner body and a circumferentially intermediate portion (Fig. 1) of the outer body, 
wherein axially outer end portions of the center bridge are connected to the outer cylinder portions on the radially outer side (Fig. 1), and the center bridges which are adjacent to each other in the circumferential direction are connected to each other by 
Crippa et al discloses a caliper body comprising two or more center bridges (6, 7) which are disposed between the rotation-in side connecting portion and the rotation-out side connecting portion in a circumferential direction and are disposed at the outer side in the radial direction than the outer circumferential edge of the rotor (6, 7), and connect a circumferentially intermediate portion (Fig. 3) of the inner body and a circumferentially intermediate portion (Fig. 3) of the outer body, 
wherein a belt-shaped rib (2) extending in the circumferential direction is provided at least on an axially outer side surface of the outer body, and the belt-shaped rib covers radially inner side portions of bottom portions of the outer cylinder portions on the radially outer side and radially outer side portions of bottom portions of the outer cylinder portions on the radially inner side from an axially outer side so as to traverse the same in the circumferential direction (2), 
wherein axially outer end portions of the center bridges are connected to the outer cylinder portions on the radially outer side (6, 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caliper of Funke by providing a pair of center bridges and a reinforcing rib as taught by Crippa et al in order to reinforce the caliper.  Funke and Crippa et al do not disclose wherein a penetration hole is provided at a portion 
Bass et al discloses a caliper wherein a penetration hole (64) is provided at a portion surrounded by the center bridges adjacent to each other in the circumferential direction, the connecting portion connecting these center bridges, and one of the bodies.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caliper of Funke by adding holes between the center bridges as taught by Bass et al in order to provide improved cooling (Bass et al: [0070]).
	As per claim 2, Funke, Crippa et al and Bass et al disclose the caliper according to claim 1.  Crippa et al further discloses wherein the center bridges are disposed at portions between the outer cylinder portions on the radially outer side adjacent to each other in the circumferential direction, respectively (6, 7). 
As per claim 4, Funke, Crippa et al and Bass et al disclose the caliper according to claim 1.  Funke further discloses wherein the connecting portions are located at an outer side in an axial direction of the rotor than a circumferentially intermediate portion of an axially inner side surface where each of the outer cylinder portions on the radially outer side and on the radially inner side of the outer body are open (Fig. 1). 
As per claim 5, Funke, Crippa et al and Bass et al disclose the caliper according to claim 1.  Crippa et al further discloses wherein both side portions of the belt-shaped rib in a longitudinal direction of the belt-shaped rib are extended along the axial direction of the rotor on a rotation-in side lateral surface of the rotation-in side connecting portion 
As per claim 6, Funke, Crippa et al and Bass et al disclose the caliper according to claim 5.  Crippa et al further discloses wherein a pair of attachment portions (12) for fixing to a vehicle body are provided in the inner body in a state of being separated from each other in the circumferential direction, and the belt-shaped rib is provided in a state of being continuous with the attachment portions (2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of attachment portions as taught by Crippa et al in order to ensure a strong connection between caliper and vehicle.
Response to Arguments
8.	Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Funke, Crippa et al and Bass et al, the applicant argues that:
“Accordingly, the features of "the center bridges adjacent to each other" and "the connecting portion connecting these center bridges" fails to be disclosed or rendered obvious by Bass. Thus, even if the opening 64 is allegedly equivalent to "a penetration hole," as recited in claim 1, Bass fails to disclose or render obvious a positional relation of the penetration hole with respect to the center bridges and the connecting portion” (Page 12).

Crippa et al is relied upon to teach a pair of adjacent center bridges.  Bass et al is relied upon to teach an axial hole located in the middle of the caliper.  Although there is no single reference that discloses both features, the combination of Funke, Crippa et al and Bass et al disclose the claimed invention.  The applicant has not provided evidence that placing a hole in the middle of the caliper would be non-obvious.
The applicant further argues that:


Bass et al shows an axial hole (64) formed in the middle of the caliper (Figures 2, 3).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657